Citation Nr: 1032678	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to January 1988. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  The case was remanded by the 
Board for additional development in March 2010 and is now ready 
for appellate review. 


FINDING OF FACT

Hearing acuity is at Level I in the right ear and, at worst, 
Level II in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, Diagnostic Code (DC) 
6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Federal Circuit has held, however, that 
38 U.S.C. § 5103(a) does not require VA to provide further notice 
under the VCAA upon receipt of a notice of disagreement with the 
rating and effective date assigned by a RO for an award of 
benefits.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  This is because once the rating decision was made 
awarding service connection, an effective date, and a disability 
evaluation, 5103(a) notice had served its purpose, as the claim 
had already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  This is the case here. 

As for the duty to assist, the service treatment reports and 
private treatment reports have been obtained and the Veteran was 
afforded VA audiometric examinations in August 2004 and January 
2008.  The reports from these examinations contain sufficient 
clinical evidence, in particular, audiometric readings, to 
determine the proper rating to be assigned for the service 
connected hearing loss.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claim, the duty to assist has been 
fulfilled.  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial rating assigned for the 
service connected hearing loss, the entire body of evidence is 
for equal consideration with respect to the claim.  Consistent 
with the facts found, the rating assigned for this condition may 
be higher or lower for segments of the time under review on 
appeal, i.e., the ratings may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet App 505 
(2007) (staged ratings are potentially applicable in cases not 
involving the assignment of an initial rating.)

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz divided by four.  See 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VII is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents the 
ear having the better hearing.  

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the fact 
that the speech discrimination test may not reflect the severity 
of communicative functioning these Veterans experience.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  

"[T]he assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  Private audiological reports dated in February 2004 
reflect a reported 15 year history of hearing loss with noise 
exposure during service.  An August 2004 VA audiological 
evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
24
15
10
25
45
LEFT
31
15
20
40
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 100 percent in the left ear.

At the January 2008 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
49
25
25
70
75
LEFT
50
25
25
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear. 

From the above findings, hearing acuity is at Level I in the 
right ear and, at worst, Level II in the left ear.  It is noted 
that these findings do not represent exceptional hearing loss as 
described by 38 C.F.R. § 4.86, and represent noncompensable 
hearing loss under Table VII.  Therefore, the proper rating for 
the service connected bilateral hearing loss has been assigned, 
and there is no basis for a higher schedular rating for this 
condition.  

As indicated above, ratings for hearing loss are determined by a 
mechanical application of the Rating Schedule to the audiometric 
findings.  Lendenmann, supra, 3 Vet. App. at 345.  Application of 
the Rating Schedule provisions to the audiometric findings does 
not warrant the assignment of a compensable rating at any point 
during the time frame relevant on appeal.  As such, the Board 
finds that the criteria for a compensable initial rating for 
bilateral hearing loss are not met.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a 
compensable rating is provided for certain manifestations of the 
Veteran's service-connected residuals, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture, as the 
service-connected residuals have not shown functional limitation 
beyond that contemplated by the noncompensable rating currently 
assigned.  (The Veteran's complaints of having people repeat 
themselves does not describe a meaningful industrial impairment 
in the context of his work history in a warehouse and as a 
janitor.)  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  


ORDER

Entitlement to a compensable initial rating for bilateral hearing 
loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


